Citation Nr: 1115127	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-36 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.  

This appeal arises from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2009 the Board of Veterans' Appeals (Board) remanded the claim.  The purpose of the remand was to obtain any current treatment records, afford the Veteran a VA examination, and to obtain a medical opinion.  The Board reviewed the claims folder to ensure compliance with the remand order.  The Veteran was sent a letter in October 2009 asking him to identify any recent records of treatment for his condition.  His recent VA treatment records were obtained.  A VA examination was conducted and a VA opinion was obtained.  The development ordered has been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

The  veteran, in a March 2011 letter, raised claims for service connection for diabetes mellitus Type II, a head injury, exposure to Agent Orange, and hepatitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

There is no competent medical evidence of a nexus between any current respiratory disability and active service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In March 2005, the Veteran filed his claim for service connection for a respiratory disability.  The RO sent him a letter in May 2005 which explained what was needed from him, how he could help with his claim, how VA could help and what the evidence must show to support his claim for service connection.  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  In a June 2008 letter, the veteran was notified of the type of evidence necessary to establish a disability rating or effective date for any increase.  

The Veteran's service treatment records and VA medical records have been obtained.  He was afforded a VA examination and a medical opinion was rendered.  He appeared and gave testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2008.   

No further notice to the Veteran or assistance with his claim is necessary


SERVICE CONNECTION

The Veteran is seeking service connection for a respiratory disorder.  He contends that he was exposed to asbestos while serving aboard ship.  In addition, he asserts that during boot camp he was exposed to brass polish, CS gas and unknown chemicals.  He believes that his exposure to these substances in service caused him to develop a respiratory disorder.  

Relevant Laws and Regulations:  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background:  The Veteran's Form DD 214 MC reveals he served with the Marines.  He had one year and 2 months of foreign or sea duty.  His primary occupational specialty was installation foreman.  

The claims folder does not include a copy of any Report of Medical Examination at service entrance.  An October 1972 Report of Medical History indicates the Veteran had a history of shortness of breath.  On a November 1973 Report of Medical History prepared in connection with a duty station transfer, the Veteran denied any history of asthma, shortness of breath, pain or pressure in his chest, or tuberculosis.  Examination revealed no lung or chest abnormalities upon clinical evaluation.  Later in November of 1973, the service treatment records indicate the Veteran had a cold in his chest, although his chest was characterized as clear.  A viral syndrome was diagnosed.  April 1974 service treatment records reveal the Veteran had a cold.  His left lower lobe was congested with slight wheezing.  In October 1974 the Veteran was seen for a cold.  His lung sounds were clear and audible, and a head cold was the diagnosis.  In March 1975, the Veteran was seen with complaints of a head cold and sinus congestion.  At service separation in September 1975, the Veteran's lungs were noted to be normal.  Chest x-rays were taken and interpreted as revealing findings within normal limits.  

The Veteran was examined by VA in June 1976 in conjunction with his claims for service connection for residuals of a head injury and hepatitis.  He gave a history of smoking one to one and a half packs of cigarettes a day, having started smoking around age 14.  Examination of the lungs revealed expiratory wheezes in the right base, but chest X-rays revealed the lungs did "not appear unusual."  No diagnosis of any disorder of the lungs was recorded.  

The Veteran was hospitalized at a VA facility in June 1977, (to investigate headache complaints).  He reported smoking one pack a day for ten years.  

An August 2002 statement from a private physician reveals the Veteran had a spontaneous pneumothorax secondary to ruptured congenital blebs.  

March 2004 VA records reveal the Veteran stopped smoking the previous year.  He smoked a pack a day for 25 years.  

June 2004 VA records contain a report of a computed tomography (CT) scan of the thorax.  The CT scan revealed findings associated with bilateral paraseptal emphysema.  

A VA physician in June 2004 diagnosed emphysema with large blebs.  Pulmonary function testing revealed a restrictive lung defect.  

A VA examination of the Veteran in December 2004 indicates chronic obstructive pulmonary disease and emphysema were diagnosed in 2002 at Lafayette General Hospital.  He had a spontaneous pneumothorax with ruptured emphysema and bilateral blebs.  Both lungs had collapsed in 2002.  A chest tube had been inserted and surgery performed.  Examination revealed his chest was clear.  Chronic obstructive pulmonary disease with emphysema and a bilateral spontaneous pneumothorax in 2002 was the diagnosis.  

At his videoconference in August 2008 the Veteran testified that while in boot camp he was punished by being forced to smoke, and made to stay in a room with a strong ammonia smell while singing the Marine Corps hymn.  (T-3).  He also recalled enduring gas chamber training in the service, (with exposure to CS gas) and serving aboard various ships which he believed contained asbestos, (including falling from the ceiling) and which also held fifty gallon drums of chemicals, some of which were seeping.  He recalling feeling his lungs were irritated when training near these chemical containers.  Post service, he indicated a Dr. Keller had told him it was possible that his exposure to asbestos and chemicals in service was linked to his lung disease, but that he was first treated some thirty years after his separation from the service.  

The Board remanded the claim in August 2009 to obtain a medical opinion.  In the remand the Board noted the Veteran spent time aboard ship in service during the era when asbestos was used in the construction of ships.  See Veterans Benefits Administration Adjudication Procedure Manual (M21-MR1), Part IV, Subpart ii, Chapter 2, Section C.  

A VA examination was conducted in November 2009.  The Veteran reported exposure to brass cleaner during boot camp.  He started smoking at age 16 or 17.  He quit smoking at age 47.  He smoked about 30 pack years.  After his separation from the service he worked in the oil fields for three to four years.  He was exposed to asbestos during 1974 and 1975 while aboard ship.  

Examination of the Veteran included chest X-rays which were consistent with chronic obstructive pulmonary disease.  February 2009 CT to the thorax revealed minimal pleural thickening.  Pulmonary Functioning Testing found mild obstructive lung disease.  The diagnosis was chronic obstructive lung disease with no evidence of asbestosis.  

The VA examiner wrote the following opinion.  " COPD/currently diagnosed pulmonary condition is as least as like as not (50/50 probability) caused by or a result of service, including possible exposures asbestos, chemicals."  The rationale given for the opinion was: " No evidence at this time of asbestos related pulmonary disease.  Ammonia fumes can contribute to lung disease.  Veteran also smoked during . . . service."  

Given the imprecision of these statements, the RO requested clarification.  

In March 2010, the VA examiner clarified the opinion.  She indicated it should have stated "less likely as not (less than 50/50 probability).  The condition/disability COPD currently diagnosed pulmonary condition is less likely as not (less than 50/50 probability) caused by or a result of service including possible exposures to asbestos and chemicals.  The rationale was that there was no evidence of asbestosis-related pulmonary disease.  The findings of chronic obstructive lung disease were consistent with long term smoking history and not related to his three years of military service.  

Analysis.  Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The evidence includes medical evidence of a current disability, a diagnosis of chronic obstructive pulmonary disease.  There is also evidence of exposure to asbestos and other chemicals in service.  To support service connection there must also be evidence of a medical a nexus between the claimed exposures in service and the currently diagnosed chronic obstructive pulmonary disease.  

The only evidence of record linking the current chronic obstructive pulmonary disease to service are the statements of the Veteran.  The Veteran has offered his statements and testimony that he believes exposure to asbestos and chemicals in service caused him to develop his current respiratory disorder.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Chronic obstructive pulmonary disease is not the type of disorder which may simply be observed and described.  While symptoms may be described by the one experiencing them, its diagnosis requires the application of the skills of a medical professional.  The Veteran has not submitted any evidence that indicates he has any special knowledge or training that would qualify him to attribute any disorder to a specific cause.  38 C.F.R. § 3.159 (2010).  

The Veteran also reported that a Dr. Keller told him it was possible his chemical exposure caused his chronic obstructive pulmonary disease.  In Robinette v. Brown, 8 Vet. App. 69 (1995) it was held that a layman's account of what a physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See also Warren v. Brown, 6 Vet. App. 4,6 (1993).  Likewise, simply suggesting something is possible does not establish a given outcome is at least as likely as not to occur.  

The Veteran's statements linking his current chronic obstructive pulmonary disease to exposure to asbestos and chemicals in service are not competent medical evidence.   

The only medical opinion addressing the question of a link between chronic obstructive pulmonary disease and service is the November 2010 VA opinion.  It linked the chronic obstructive pulmonary disease not to exposure to asbestos or chemicals but to the Veteran's long term smoking history.  (Applicable criteria prohibits an award of service connection for disease attributable to use of tobacco products during service. 38 C.F.R. § 3.300.)  

In the absence of evidence linking the current respiratory disability to service, service connection is not warranted.  







							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a respiratory disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


